Citation Nr: 1328586	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 
1981, June 1985 to June 1989, and from August 1989 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia; jurisdiction resides at the RO in 
Newark, New Jersey.  In June 2012 and May 2013, the Board 
remanded the claim for additional development.  The case has 
now returned to the Board for further appellate 
consideration.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a March 2012 hearing conducted via 
videoconference.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  During all periods relevant to this appeal, the 
Veteran's left shoulder disorder was manifested by chronic 
pain, weakness, stiffness, and loss of left shoulder motion 
which consisted of flexion to at least 45 degrees and 
abduction to at least 90 degrees with no further loss of 
motion or function attributable to the Veteran's reported 
pain symptoms.


CONCLUSION OF LAW

The criteria for disability rating in excess of 20 percent 
for a left shoulder disorder have not been met or 
approximated for the entire period of appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5201 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by or on behalf of the Veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Those five elements include: 1) Veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In September 2007, VA advised the Veteran of the evidence 
necessary to support a claim for increased ratings.  He was 
asked to submit or identify relevant evidence.  The evidence 
of record was discussed and the Veteran was told how VA 
would assist him in obtaining additional pertinent evidence.  
This letter also advised the Veteran of the manner in which 
VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2012).  In this case, the Veteran was most 
recently provided a VA examination in June 2013.  The 
examiner considered the Veteran's claims, as well as the 
material in the claims file, and conducted a physical 
examination.  The examiner recorded the Veteran's reported 
symptoms as well as his own objective observations.  As the 
June 2013 VA examination report contains both the Veteran's 
subjective complaints as well as the examiner's objective 
findings, the Board finds it to be sufficient for 
adjudication purposes.  Additionally, based on the June 2013 
VA examination report, the Board finds that there has been 
substantial compliance with its prior remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand 
by the Board confers upon the claimant, as a matter of law, 
the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

As noted above, the Veteran was also afforded a hearing 
before the undersigned Veterans Law Judge (VLJ) during which 
he presented oral argument in support of his increased 
rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
*2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) 
required that the VLJ who chairs a hearing fulfill two 
duties to comply with the above regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) 
the duty to suggest the submission of evidence that may have 
been overlooked.  Here, the VLJ fully explained the issue on 
appeal during the hearing and specifically discussed the 
Veteran's left shoulder symptomatology, and suggested the 
submission of evidence that would be beneficial to the 
Veteran's claim , namely evidence pertaining to how the 
Veteran's left shoulder disability affects his daily 
activities.  Significantly, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R § 3.103(c)(2), nor has he identified any prejudice in 
the conduct of the Board hearing.  By contrast, the hearing 
focused on the rating criteria necessary to substantiate the 
claim, and the Veteran, through his testimony, demonstrated 
that he had actual knowledge of the criteria necessary to 
substantiate his claim.  As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II..  Increased Rating Claim

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2012).  Separate rating codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2012).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable 
doubt regarding the degree of disability is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2012); 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Pyramiding-the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes-is to be avoided when rating a veteran's 
service-connected disabilities.  See 38 C.F.R. § 4.14 
(2011).

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the Board 
resolves the benefit of the doubt for each such issue in 
favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2012).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

The Veteran's left shoulder disability has been rated as 
being 20 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 
5201.  DC 5201 provides rating criteria for disabilities 
based upon loss of motion of the arm.  The stated criteria 
provide different rating schedules based upon whether the 
disability being rated involves the major (dominant) or 
minor (non-dominant) arm.  

Here, the Veteran is right-hand dominant.  Hence, the 
disability at issue involves the Veteran's minor arm.  Under 
DC 5201, a maximum schedular 30 percent disability rating is 
assigned for disabilities of the minor arm that are marked 
by limitation of motion to 25 degrees from the side.

For the purpose of lending context to the criteria stated 
under DC 5201, the Board notes that the regulations identify 
that, for shoulder flexion and abduction motions, zero 
degrees represent the arm being at rest to the side, 90 
degrees represents the arm being raised to shoulder height, 
and 180 degrees as representing full shoulder motion.  For 
external and internal rotation motions, zero degrees 
represents the arm being held at shoulder level with the 
forearm pointed forward.  Full external rotation consists of 
90 degrees of upward rotation.  Full internal rotation 
consists of 90 degrees of downward rotation.  38 C.F.R. § 
4.71, Plate I (2012).

Consistent with Schafrath, the Board has also considered the 
potential application of the other provisions of 38 C.F.R., 
Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, 
the Board notes that additional criteria for rating shoulder 
disabilities are available under DCs 5200 (for disabilities 
involving ankylosis of the scapulohumeral articulation) 5202 
(for impairment of the humerus), and 5203 (for disabilities 
involving impairment of the clavicle or scapula).  The 
criteria under DC 5200 are inapplicable in this case because 
the evidence does not show the presence of any ankylosis in 
the Veteran's shoulder.  The criteria under DC 5202 are 
inapplicable in this case because the evidence does not show 
that the Veteran experiences recurrent dislocation of the 
humerus, nonunion of the humerus, or loss of the head of the 
humerus.  Also, the criteria under DC 5203 do not assist the 
Veteran because it does not provide for schedular disability 
ratings higher than 20 percent.  Accordingly, neither DC 
5200 nor DC 5203 will be considered in connection with this 
appeal.

In August 2007, the Veteran filed the current claim for a 
rating in excess of 20 percent for a left shoulder injury on 
appeal.  In conjunction with a prior claim for an increased 
rating, the Veteran was afforded a VA shoulder examination 
in July 2006.  On physical evaluation, his motor strength 
was normal.  He had abduction to 180 degrees, with onset of 
pain at 45 degrees.  He had forward flexion to 170 degrees, 
with onset of pain at 90 degrees.  The examiner noted there 
was no diminution of his range of motion with repetitive 
testing.  There was also no evidence of atrophy in the upper 
extremity.  The examiner noted the Veteran had "no DeLuca 
criteria for" his left shoulder joint.  An x-ray taken in 
conjunction with the evaluation revealed two small calcified 
or ossific densities adjacent to the acromion, and no 
significant degenerative changes.  He was assessed with left 
shoulder tendonitis.

An October 2006 VA treatment record noted the Veteran had 
"very limited range of motion" of his left shoulder, with 
bicep and anterior shoulder discomfort.

In October 2007, the Veteran was afforded a VA examination 
in conjunction with his current claim on appeal.  The 
evaluator noted that x-rays of record revealed "some 
degenerative joint disease and calcification."  On physical 
evaluation, the Veteran had forward flexion and abduction of 
his left shoulder to 110 degrees.  He complained of pain "in 
all ranges of motion."  He had a positive impingement sign, 
and negative arm drop test.  His motor strength was "5-/5 in 
all planes of motion, secondary to complaints of pain."  The 
evaluator noted that after repetitive motion of the left 
shoulder there was no additional loss of joint function due 
to pain, fatigue or lack of coordination.  He was assessed 
with left shoulder impingement syndrome and rotator cuff 
tendonitis.

In November 2009, the Veteran was afforded an additional VA 
joints evaluation.  He reported that his shoulder pain had 
increased since the 2007 evaluation.  On physical evaluation 
he had forward flexion and abduction to 100 degrees.  He 
complained of pain on all ranges of motion.  He had a 
positive impingement sign.  His motor strength was 5/5 in 
all planes of motion.  After repetitive motion of the left 
shoulder there was no additional loss of joint function due 
to pain, fatigue or lack of endurance.  

A September 2010 VA treatment record reflects that the 
Veteran's left shoulder motion was limited to 45 degrees 
with pain.  Additional VA outpatient records from 2010 and 
2011 contain the Veteran's complaints of left shoulder 
stiffness and pain.

A November 2011 x-ray of the left shoulder was read to 
reveal moderate degenerative changes in the joint and 
calcific tendinitis.

In March 2012, the Veteran testified at a Board hearing that 
he believed his left shoulder was "worse" and beyond the 20 
percent rating assigned.  He stated that his left shoulder 
had lost some of its range of motion ("a lot") in the past 
ten years.  He stated that his shoulder "hurt" all the time, 
and that "certain things" would cause sharp pain.  The 
Veteran also stated that during his last VA examination he 
lifted his arm as high as he could, even though it hurt, and 
that it hurt him for four days after the evaluation.  

In July 2012, the Veteran reported to a VA compensation and 
pension evaluation.  He reported daily pain, which worsened 
with motion of the shoulder or sleeping.  He refused to 
demonstrate range of motion, and stated that the last 
examination caused him too much pain.  His strength was 5/5 
with internal and external rotation, with motor strength 
tested at the elbow at his side.  He refused to allow the 
evaluator to further examine his shoulder.  

On VA compensation and pension examination in June 2013, the 
Veteran complained of constant daily pain.  He said that 
medication helped but did not totally relieve his pain.  He 
stated that any type of motion increased his left shoulder 
pain, and sleeping on his left side was particularly 
painful.  He had missed several days of work due to left 
shoulder pain.  The examiner observed forward flexion of the 
left shoulder to 90 degrees with pain at 85 degrees.  Left 
shoulder abduction was to 100 degrees with pain at 95 
degrees.  No further limitations of range of motion or 
function were experienced on multiple repetition or due to 
fatigue, weakness, or lack of endurance.  No swelling, 
deformity, or atrophy was noticed by the examiner.  Muscle 
strength testing was 5/5 with abduction and flexion.  There 
was no evidence of ankylosis.  No clicking or catching of 
the left shoulder was noted.  The examiner found mild 
tenderness to palpation but no guarding.  The Veteran 
further reported that he worked full-time as a cook, 
although it was getting more and more difficult for him to 
work due to his left shoulder pain.  The examiner opined 
that the Veteran was independent in his activities of daily 
living.

Throughout the course of this appeal, the Veteran's left 
shoulder disability has been manifested by pain, weakness, 
and stiffness that has been productive of diminished left 
shoulder motion.  Concerning the diminished motion of his 
shoulder, the evidence shows that all left shoulder motion 
from the side was well in excess of 25 degrees.  In that 
regard, the evidence shows that the Veteran was consistently 
able to produce flexion to at least 90 degrees and abduction 
to at least 90 degrees.  Although the July 2006 VA examiner 
indicated that the Veteran experienced an onset of pain at 
45 degrees of motion, and a September 2010 VA treatment 
record contains a range of motion finding of 45 degrees, 
none of the evidence of record reflects that the limit of 
the Veteran's left shoulder range of motion has approximated 
25 degrees, as required for a disability rating in excess of 
20 percent under DC 5201.

The Board acknowledges that all motion was accompanied by 
reported pain.  Nonetheless, repetitive motion performed 
during the June 2013 VA examination did not reveal any 
further loss of function due to the reported pain or other 
symptoms.  Repeated tests of motor strength were 
consistently within normal limits.  Even taking the 
Veteran's pain symptoms into consideration, given the extent 
of left shoulder motion and overall shoulder function 
demonstrated by the Veteran over that time, the Board does 
not find that a higher disability rating is warranted based 
upon the Veteran's reported pain.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  As noted above, there are no other 
rating criteria that may be appropriately applied in rating 
the Veteran's left shoulder disorder.

Overall, the symptoms associated with the Veteran's service-
connected chronic left shoulder disorder do not met the 
criteria for a disability rating higher than 20 percent at 
any time throughout the period of appeal.   As such, this 
appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

III. Extra-schedular Consideration/TDIU

As noted above, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath, 1 Vet. App. 589.  In that regard, the Board has 
also considered the provisions under 38 C.F.R. § 
3.321(b)(1), which govern the assignment of extra-schedular 
disability ratings.  However, in this case, the Board finds 
that the record does not show that the Veteran's left 
shoulder disorder is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2012).
	
The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In 
this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no extra-
schedular referral is required.  Id., see also VAOGCPREC 6-
96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by 
the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms"(which include marked interference with 
employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that renders inadequate the available 
schedular ratings for the Veteran's left shoulder disorder.  
A comparison between the level of severity and 
symptomatology of the Veteran's assigned rating with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology for his left shoulder.  
As discussed above, there are higher ratings available under 
potentially applicable diagnostic codes, but the Veteran's 
disorder is not productive of the manifestations necessary 
to warrant a higher rating.  As such, it cannot be said that 
the available schedular ratings for the Veteran's left 
shoulder disorder is inadequate.

Based on the foregoing, the Board finds that the 
requirements for an extra-schedular evaluation for the 
Veteran's service-connected left shoulder disorder, under 
the provisions of 38 C.F.R. § 3.321(b)(1), have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board also acknowledges that in Rice v. Shinseki, 22 
Vet. App. 447 (2009) the Court of Appeals for Veterans 
Claims (Court) held that a claim for TDIU, either expressly 
raised by the Veteran or reasonably raised by the record, 
involves an attempt to obtain an appropriate rating for a 
disability and is therefore part of the claim for an 
increased rating.  Nonetheless, the evidence in this case 
does not raise a TDIU claim, either expressly or implicitly.  
In this regard, the evidence shows that while the Veteran 
has stated that his left shoulder disability interferes with 
his work, he has not claimed that he is unemployable due to 
his left shoulder disorder.  Indeed, the evidence shows that 
the Veteran has maintained employment as a cook throughout 
the period of appeal.  Under the circumstances, the Board 
will not endeavor to consider entitlement to TDIU in 
connection with this appeal.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals from a left shoulder injury is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


